Campbell J.,
delivered the opinion of the court.
The manifest purpose of sections 1085 et seq. was to preclude the performance of any act in this State pertaining to the business of insurance by any foreign insurance company which has not complied with the laws of the State.
As the State may prohibit a foreign insurance company from doing business within its limits as held in Paul v. Virginia, 8 Wall. 169, it must have the right to make its prohibition effective by penal enactments as contained in the sections mentioned.'

Affirmed.